ORDER
The Disciplinary Review Board on July 29, 1997, having filed with the Court its decision concluding that MARIE C. CHEN of BOUND BROOK, who was admitted to the bar of this State in 1986, and who was suspended from the practice of law for a period of three months by Order of this Court dated March 19, 1996, and who remains suspended at this time, should be suspended from the practice of law for a further period of three months for violating RPC 1.1(a) (gross neglect); RPC 1.1(b) (pattern of neglect); RPC 1.4(a) (failure to communicate); and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that MARIE C. CHEN is hereby suspended from the practice of law for a period of three months, retroactive to August 1, 1997, and until further Order of the Court; and it is further
ORDERED that all conditions placed by the Court on respondent’s reinstatement to practice in the Order of the Court dated March 19, 1997, remain in effect and are hereby made a part of this Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.